DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 22DEC2020 has been entered. Claims 1 – 29 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 22DEC2020 have been fully considered but they are not persuasive:

Argument 1: Rejection of Claims 1. 3, 15, and 17 Under 35 U.S.C. §103: “amended claim 1 recites “determining, by a neighboring cell, that uplink interference from an unmanned aerial vehicle (UAV) exceeds a first threshold at the neighboring cell.” … Applicants submit that the cited references do not teach or suggest at least this feature of amended claim 1. … Accordingly, Applicants submit that the cited references do not teach or suggest every limitation of amended claim 1. Therefore, Applicants respectfully request withdrawal of the rejection of amended claim 1. Independent claim 15 recites limitations similar to amended claim 1. Thus, claim 15 is allowable for at least the same reasons as amended claim 1.”
Response 1: The Examiner first notes that 1) no unambiguous definition, claim, or requirement as to what would distinguish or provide a structural difference for a neighboring cell from any other cell, to what a neighboring cell might neighbor, or even to the existence of other cells that the neighboring cell might neighbor. Therefore, the term neighboring is interpreted as being merely descriptive (i.e., a recitation of intended use) and is not given patentable weight (see e.g., MPEP 2111.05 Plain Meaning and MPEP 2111.05 Functional and Nonfunctional Descriptive Material). 
The Examiner further notes that lacking an explicit definition to the contrary, “determine/determining” is interpreted in its ordinary and customary meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., to, in some way, shape, or form, ascertain or establish. (see MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims). Noting no processing, calculation, or similar is claimed, “determine/determining” is not interpreted as a requirement for specific processing or calculation.
The Examiner notes that DEROSA discloses (in part): “measurements associated with the base stations 120B-C may be indicative of the interference impact of the UAV 105 on the base stations 120B-C when the UAV 105 is connected to the base station 120A.  The base station 120A, as the serving base station of the UAV 105, decodes signals received from the UAV 105, whereas any signals received by the base 
That is, the Examiner maintains that DEROSE discloses any given base station that, in some way, shape, or form, ascertains or establishes an interference condition as the claim is interpreted under a Broad Reasonable Interpretation (see, e.g., MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI)). Additionally, while not relied on or being cited to disclose the present application, the Examiner additionally presents U.S. Patent Publication 2020/0236684 to HONG as being pertinent or significant to the present application as shown in context in the Rejection (below). More specifically, HONG is seen to teach determining, by a neighboring cell, that uplink interference from an unmanned aerial vehicle (UAV) exceeds a first threshold at the neighboring cell (see e.g., ¶¶ 0006 – 0008, 0014 – 0016, 0053 – 0055, and 0132).

Additional Pertinent or Significant Prior Art

While DEROSA discloses “measurements associated with the base stations 120B-C may be indicative of the interference impact of the UAV 105 on the base stations 120B-C when the UAV 105 is connected to the base station 120A.  The base station 120A, as the serving base station of the UAV 105, decodes signals received from the UAV 105, whereas any signals received by the base stations 120B-C from the UAV 105 is considered noise (e.g., also referred to as uplink interference noise or simply interference noise) to the base stations 120B-C.” [¶ 0072], in the spirit of the present disclosure, and in same field of endeavor, HONG can be seen to teach:
determining, by a neighboring cell, that uplink interference from an unmanned aerial vehicle (UAV) exceeds a first threshold at the neighboring cell (As illustrated in FIG. 1, a first base station 100 is interfered with by an unmanned aerial vehicle. [¶ 0132] … in response to determining presence of interference from an unmanned aerial vehicle … a target resource block that is interfered with by the unmanned aerial vehicle … is determined from all resource blocks for data transmission; a target notification message is generated, where the target notification message carries resource block information of the target resource block and an interference indication identifier, the interference indication identifier is used to indicate that the interference comes from the unmanned aerial vehicle …; and the target notification message is sent to a second base station, so that the second base station determines, based on the target notification message, a target terminal from terminals served by the second base station … and reduces interference with the target resource block according to at least one of the verification result or a terminal type to which the target terminal belongs, where the second base station is a base station adjacent to the first base station, and the target terminal is a terminal that is using the target resource block. [¶¶ 0006 – 0008] … the operation of sending the target notification message to a second base station may include that: the target notification message is sent to the second base station; or the target notification message is sent to a core network, so that the core network forwards the target notification message to the second base station. [¶¶ 0014 – 0016] … a device for controlling interference is provided.  The device may be applied to a second base station, and may include: a threshold” is found and that the claim element as to “threshold” (“first” or otherwise) is not interpreted as a claim or requirement for the determination of a “threshold” per se (e.g., a “threshold” value or level – or an explicit process/calculation/comparison using a “threshold” value or level), but merely that the presence/existence of interference can be determined through the use of an associated “first threshold” (e.g., a “threshold” value or level having been met/exceeded). I.e., to state that interference exists is, in and of itself, an acknowledgement or recognition that a threshold for the determination of interference has been met/exceeded.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DEROSA 

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 15, and 17 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0375568 to DEROSA et al. (hereinafter “DEROSA”) in view of U.S. Patent Publication 2017/0295069 to SWEET et al. (hereinafter “SWEET”).

Regarding Claim 1 (Currently Amended), DEROSA discloses a method comprising:
determining … that uplink interference from an unmanned aerial vehicle (UAV) exceeds a first threshold at the neighboring cell (the traffic management information may include an interference impact to the network due to the network accommodating (e.g., providing network connectivity to) UAVs and/or other aerial devices.  In this regard, for example, cellular networks are typically designed for devices connecting at a ground level.  The interference impact may include neighboring cell, i.e., there is no claim or requirement as to even the existence of other cells that the neighboring cell could neighbor; 2) there is no unambiguous definition, claim, or requirement as to what would distinguish or provide a structural difference for a neighboring cell apart from any other cell; and 3) there is no claim or requirement as to what a neighboring cell might actually neighbor (e.g., other “nearby” cells, “serving” cells, etc.). As such, the term neighboring is interpreted as being merely descriptive (i.e., a recitation of intended use) and is not given patentable weight (see e.g., MPEP 2111.05 Plain Meaning and MPEP 2111.05 Functional and Nonfunctional Descriptive Material))

 
transmitting an uplink interference indicator to the UAV (the measurement reports and/or information derived from the measurement reports … may be transmitted by the serving base station to the core network 135 and/or aerial traffic management system 130.  The measurement reports and/or information derived therefrom may be analyzed and utilized to update the geographic information, adjust the existing flight route of the UAV 105 and/or existing flight routes of other UAVs as appropriate based on the updated geographic information, and generate new flight routes based on the updated geographic information. [¶ 0117] … At block 450, the RAN 120 and aerial traffic management system 130 assign a different communication channel based on a detected event.  The aerial traffic management system 130 may adjust radio channel allocation instructions based on the detected event.  The adjustment to the radio channel allocation instructions and communication channel may be referred to as a communication channel modification.  The adjusted radio channel allocation instructions may include an adjustment to one or more of a frequency band allocatable to the UAV 105, a bit rate allocatable to the UAV 105, or a communication protocol for the UAV 105. [¶ 0120] … when the UAV 105 is already flying on a portion of the flight route associated with the detected event, the aerial traffic management system 130 may provide the adjusted radio channel allocation instructions to a serving base station of the UAV 105, and the serving base station assigns the communication channel … for connecting the UAV 105 to the cellular network in accordance with the adjusted channel allocation instructions. [¶ 0121] … At block 510, the aerial traffic management system 130 detects an event associated with indicator is claimed/required; and 2) patentable weight is not given to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate. See In re Lowry, 32 F.3d 1579. 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious). See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (nonprecedential), aff'd, 191 Fed. Appx. 959 (Fed. Cir. 2006). That is, an uplink interference indicator is considered a recitation of intended use that does not provide a structural difference from the prior art structure.  See 2112.01 (I).  As the uplink interference indicator is not used to perform any operation, uplink interference indicator is given its broadest reasonable interpretation and interpreted as equivalent to and disclosed by any transmitted data. (see e.g., MPEP 2111.05))

 indicator, i.e.:
transmitting an uplink interference indicator to the UAV (adjusting the communication parameter of the communication link maybe performed by a processor of the UAV in response to an instruction received from the communication network.[¶ 0007] … the interference metric may represent an actual level of interference caused by RF transmissions of the UAV.  … the UAV may receive from the communication network a message including an indication of a level of interference caused by the UAV with the communication network. [¶ 0023] … the processor may also determine the interference metric based on information received by the UAV from the communication network. [¶ 0026] … the processor of the UAV may report one or more of the UAV's altitude, speed/vector, and determined interference metric to the communication network, and the processor of the UAV may adjust the communication parameter in response to an instruction received by the UAV from the communication network. [¶ 0028] … the UAV may receive from the communication network a message including an indication of a level of interference caused by the UAV with the communication network. [¶ 0060] … the processor of the UAV may adjust the communication parameter in block 412 in response to an instruction received by the UAV from the communication network … the UAV may receive an instruction from the communication network to adjust a communication parameter of the communication link. [¶ 0068] … the communication network … may instruct a 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DEROSA with that of SWEET for advantage of enable the processor of the UAV to manage network communication of the UAV.  By managing the network communication of the UAV as described, the various embodiments improve the operation of the UAV and the communication network.  The various embodiments may reduce RF interference caused by signal transmissions of the UAV to base stations and/or other communication devices in the communication network.  The various embodiments may also increase communication efficiency in the communication network through the reduction of the signal interference that may be caused by the UAV. (SWEET: ¶ 0073)

Regarding Claim 3 (Original), the combination of DEROSA and SWEET teaches the method of claim 1. 
While DEROSA discloses a location of uplink radio resources where the uplink interference occurred (for the UAV 105, the aerial traffic management system 130 may determine interference impact based on information pertaining to uplink and downlink PRB signal quality, uplink and downlink PRB utilization, and/or other information of … the serving base station's neighbor base stations, and/or other base stations.  The information may be measured by the UAV 105 and provided by the UAV 105 in the measurement reports.  The UAV 105 may also identify … the location (e.g., longitude,  wherein the uplink interference indicator comprises a location of uplink radio resources where the uplink interference occurred (In block 406, the processor may determine network condition information.  … the processor may receive a message from the communication network (e.g., from a base station) indicating network condition information of the communication network. … the message may include an indication of one or more of network congestion (including RF communication link congestion and/or backhaul congestion), frequency utilization of one or more frequencies or frequency bands used in the communication network, communication link utilization (e.g., an indication of bandwidth utilization or another metric of wireless communication resource utilization, a number of communication devices using wireless communication resources, and number of concurrent communication sessions managed by base station, or another metric communication link utilization), and a density of other wireless communication devices (e.g., a number of communication devices in communication with a base station, a number of communication devices in proximity to the base station whether in an idle state or in an active state, and the like). [¶ 0059] … the UAV may receive from the communication network a message including an indication of a level of interference caused by the UAV with the communication network. [¶ 0060]. The Examiner notes that as an unambiguous explicit definition for “location” is not found in  location of uplink radio resources is interpreted as e.g., a physical/geo location where the occurrence of the interference occurred (e.g. within communication range of a network or base station), e.g., a frequency/spectrum/band location where the occurrence of the interference occurred (e.g., 2GHz), or e.g., a location of a particular link of the occurrence where the interference occurred (e.g., 2GHz).)
Motivation to combine the teaching of DEROSA with that of SWEET given in Claim 1 above.

Regarding Claim 15 (Original), the features of Claim 15 are essentially the same as Claim 1 with DEROSA further disclosing a system … comprising: a controller … and a transmitter (FIG. 1 illustrates an example network environment 100 in which a system for maintaining network connectivity of aerial devices during unmanned flight. [¶ 0034] … FIG. 9 illustrates a block diagram of an example of an electronic system 900 … The electronic system 900 can generally be any type of computing device. … the electronic system 900 can be, can include, and/or can be a part of, one or more of the UAV 105, user device 115, base stations 120A-C. [¶ 0162] … The electronic system 900 includes one or more processors 905 … one or more network interfaces 925. [¶ 0163] … The network interface(s) 925 may include a communication device such as a transmitter, receiver, transceiver … to facilitate exchange of data … via the network(s) 965. [¶ 0166]) performing the Method of Claim 1 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 17 (Original), the features of Claim 17 are essentially the same as Claim 3 with the system of Claim 15 performing the Method of Claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 23 (New), the features of Claim 23 are essentially the same as Claim 1 with DEROSA further disclosing neighboring cell comprising: a controller … and a transmitter (FIG. 1 illustrates an example network environment 100 in which a system for maintaining network connectivity of aerial devices during unmanned flight. [¶ 0034] … FIG. 9 illustrates a block diagram of an example of an electronic system 900 … The electronic system 900 can generally be any type of computing device. … the electronic system 900 can be, can include, and/or can be a part of, one or more of the UAV 105, user device 115, base stations 120A-C. [¶ 0162] … The electronic system 900 includes one or more processors 905 … one or more network interfaces 925. [¶ 0163] … The network interface(s) 925 may include a communication device such as a transmitter, receiver, transceiver … to facilitate exchange of data … via the network(s) 965. [¶ 0166]) performing the Method of Claim 1 above. Therefore, Claim 23 is rejected on the same grounds and motivation as Claim 1.

Claims 2 and 16 rejected under 35 U.S.C. 103 as being unpatentable over DEROSA in view of SWEET and U.S. Patent Publication 2015/0071133 to LI et al. (hereinafter “LI”).

Regarding Claim 2 (Original), the combination of DEROSA, and SWEET teaches the method of claim 1. 
The combination of DEROSA and SWEET does not explicitly teach, or is not relied on to teach wherein the uplink interference indicator comprises a multiple threshold indicator comprising one or more bits.
	However, in the same field of endeavor, LI teaches wherein the uplink interference indicator comprises a multiple threshold indicator comprising one or more bits (Step S22, received signal power detection is performed for the LRS received in 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DEROSA and SWEET with that of LI for advantage of a method and a node for listening, which can perform listening on the interference condition or resource configuration of adjacent nodes. (LI: ¶ 0007)

Regarding Claim 16 (Original), the features of Claim 16 are essentially the same as Claim 2 with the system of Claim 15 performing the Method of Claim 1 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 2.

Claims 4 and 18 rejected under 35 U.S.C. 103 as being unpatentable over DEROSA in view of SWEET, and U.S. Patent Publication 2012/0082022 to DAMNJANOVIC et al. (hereinafter “DAMNJANOVIC“) .	

Regarding Claim 4 (Original), the combination of DEROSA and SWEET teaches the method of claim 1. 
The combination of DEROSA and SWEET does not explicitly teach, or is not relied on to teach wherein the uplink interference indicator includes an identifier of the neighboring cell.
However, in the same field of endeavor, DAMNJANOVIC teaches wherein the uplink interference indicator includes an identifier of the neighboring cell (The serving eNB may transmit to the UE a plurality of cell identifiers to indicate from which cells interference should be canceled. [¶ 0007] … FIG. 15 is a conceptual block diagram 1500 illustrating the functionality of a third exemplary apparatus 100.  Apparatus 100, which may be an eNB, includes neighbor cell identifier module 1502 that receives a neighbor eNB list and identifies cells from which a UE should cancel interference.  The cell identifiers associated with the identified cells are provided to Tx/Rx module 1508, which provides the cell identifiers to UE 1510. [¶ 0075])


Regarding Claim 18 (Original), the features of Claim 18 are essentially the same as Claim 4 with the system of Claim 15 performing the Method of Claim 1 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 4.

Claims 5 and 19 rejected under 35 U.S.C. 103 as being unpatentable over DEROSA in view of SWEET, DAMNJANOVIC and U.S. Patent Publication 2017/0223715 to YAMADA et al. (hereinafter “YAMADA “).	

Regarding Claim 5 (Original), the combination of DEROSA, SWEET, and DAMNJANOVIC teaches the method of claim 4. 
The combination of DEROSA, SWEET, and DAMNJANOVIC does not explicitly teach, or is not relied on to teach wherein the identifier of the neighboring cell comprises a Physical Cell Identifier (PCI) associated with the neighboring cell.
However, in the same field of endeavor, YAMADA teaches wherein the identifier of the neighboring cell comprises a Physical Cell Identifier (PCI) associated with the neighboring cell (A base station device of the present invention comprises: a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DEROSA, SWEET, and DAMNJANOVIC with that of YAMADA for advantage of provid[ing] a base station device, a terminal device, and a method capable of decreasing interference with effective knowledge or information about the interference signal. (YAMADA: ¶ 0008)

Regarding Claim 19 (Original), the features of Claim 19 are essentially the same as Claim 5 with the system of Claim 15 performing the Method of Claim 1 above. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 5.

Claims 6 and 20 rejected under 35 U.S.C. 103 as being unpatentable over DEROSA in view of SWEET, and U.S. Patent Publication 2015/0148050 to SIOMINA et al. (hereinafter “SIOMINA”).	

Regarding Claim 6 (Original), the combination of DEROSA and SWEET teaches the method of claim 1. 
The combination of DEROSA and SWEET does not explicitly teach, or is not relied on to teach wherein transmitting the uplink interference indicator to the UAV comprises:
transmitting the uplink interference indicator to the UAV over a Multicast-Broadcast Single Frequency Network (MBSFN) channel.

However, in the same field of endeavor, SIOMINA teaches wherein transmitting the uplink interference indicator to the UAV comprises:
transmitting the uplink interference indicator to the UAV over a Multicast-Broadcast Single Frequency Network (MBSFN) channel (The node 514, 515, 516, 531, 532 comprises a determining circuit 901 configured to determine assistance data.  The assistance data are for assisting the first radio node 511 in adapting a receiver type in the first radio node 511 for receiving first signals from the second radio node 512.  The assistance data is related to activity of the first signals and second signals received from at least one third radio node 513.  The first signals comprise signals received from a first cell associated with the second radio node 512.  The second signals comprise signals received from a second cell associated with the at least third radio node 513.  The at least third radio node 513 is adapted to be comprised in the wireless communications network 500.  The at least third radio node 513 causes interference on the first signals. [¶ 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DEROSA and SWEET with that of SIOMINA for advantage to provide a way of improving the handling of interference in a wireless communication system. (SIOMINA: ¶ 0045)

Regarding Claim 20 (Original), the features of Claim 20 are essentially the same as Claim 6 with the system of Claim 15 performing the Method of Claim 1 above. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 6.

Claims 7 and 21 rejected under 35 U.S.C. 103 as being unpatentable over DEROSA in view of SWEET, and U.S. Patent Publication 2015/0222304 to XU et al. (hereinafter “XU”).	

Regarding Claim 7 (Original), the combination of DEROSA and SWEET teaches the method of claim 1. 
transmitting an uplink interference indicator to the UAV, the combination of DEROSA and SWEET does not explicitly teach, or is not relied on to teach: 
transmitting the uplink interference indicator to the [device] over a System Information Block (SIB).

However, in the same field of endeavor, XU teaches:
transmitting the uplink interference indicator to the [device] over a System Information Block (SIB) (the interfering or potentially interfering BS may generate an indication of how at least one of the interfering or potentially interfering BS or one or more neighbor cells transmit information for use by the UE in performing interference mitigation and transmits (e.g., in a SIB) the indication to the UE. [¶ 0106] .. At 806, the UE may perform interference mitigation based on the information to process the signal.  … method 800 may further comprise receiving (e.g., in a SIB) an indication, from the interfering or potentially interfering BS, of how at least one of the interfering or potentially interfering BS or one or more cells transmit information (e.g., N-DCI configurations).  The UE may then monitor the interfering or potentially interfering BS and one or more cells based on the indication. [¶: 0109]) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DEROSA and SWEET with that of XU for advantage of signaling information for interference 

Regarding Claim 21 (Original), the features of Claim 21 are essentially the same as Claim 7 with the system of Claim 15 performing the Method of Claim 1 above. Therefore, Claim 21 is rejected on the same grounds and motivation as Claim 7.

Claims 8 and 22 rejected under 35 U.S.C. 103 as being unpatentable over DEROSA in view of SWEET, and U.S. Patent Publication 2014/0148172 to BRISEBOIS et al. (hereinafter “BRISEBOIS”).

Regarding Claim 8 (Original), the combination of DEROSA and SWEET teaches the method of claim 1.
The combination of DEROSA and SWEET does not explicitly teach, or is not relied on to teach: further comprising:
in response to determining that a signal strength of a downlink signal received at the UAV from the neighboring cell exceeds a second threshold, monitoring System Information Block (SIB) messaging from the neighboring cell.

However, in the same field of endeavor, BRISEBOIS teaches further comprising:
in response to determining that a signal strength of a downlink signal received at the UAV from the neighboring cell exceeds a second threshold, monitoring System Information Block (SIB) messaging from the neighboring cell (mobile signal strength that exceeds a (working) threshold in order to operationally monitor System Information Block (SIB) messaging.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DEROSA and SWEET with that of BRISEBOIS for advantage of providing collaborative neighbor management in a network environment. (BRISEBOIS: ¶ 0002)

Regarding Claim 22 (Original), the features of Claim 22 are essentially the same as Claim 8 with the system of Claim 15 performing the Method of Claim 1 above. Therefore, Claim 22 is rejected on the same grounds and motivation as Claim 8.

Claims 9, 10 – 13, 23, and 24 - 27 rejected under 35 U.S.C. 103 as being unpatentable over DEROSA in view of SWEET, and U.S. Patent Publication 2008/0025258 to LEFEVRE et al. (hereinafter “LEFEVRE”).
	
Regarding Claim 9 (Original), the combination of DEROSA and SWEET teaches the method of claim 1. 
While DEROSA further discloses (the traffic management information may include an interference impact to the network due to the network accommodating (e.g., providing network connectivity to) UAVs and/or other aerial devices. [¶ 0024])  and SWEET further teaches (adjusting the communication parameter of the communication link maybe performed by a processor of the UAV in response to an instruction received from the communication network.[¶ 0007]), the combination of DEROSA and SWEET does not explicitly teach, or is not relied on to teach further comprising:
refraining, by the [device], from transmitting on at least a portion of uplink radio resources that have been assigned to the [device] for uplink transmissions; and
resuming transmission on the uplink radio resources.

However, in the same field of endeavor, LEFEVRE teaches further comprising:
refraining, by the [device], from transmitting on at least a portion of uplink radio resources that have been assigned to the [device] for uplink transmissions; and resuming transmission on the uplink radio resources (the timer is stopped and restarted each time the MS sends or receives a message, for example, a whenever the MS sends or receives a TCP packet or when the MS sends a UMA keep-alive message. [¶ 0015] …  Generally when the timer expires, the terminal sends the network a keep-alive message and the timer is re-set.  In FIG. 2, the controller includes a keep-alive message module 224 that causes the wireless transceiver to transmit a keep-alive message only when the keep-alive timer expires. [¶ 0017])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DEROSA, with that of SWEET and LEFEVRE for advantage to keep-alive message signaling in mobile stations that communicate in Unlicensed Mobile Access Networks (UMA) and General Access Networks (GANs), corresponding entities and methods. (LEFEVRE: ¶ 0001)

Regarding Claim 10, (Original), the combination of DEROSA, SWEET, and LEFEVRE teaches the method of claim 9. 
While DEROSA does not explicitly disclose, or is not relied on to disclose, SWEET further teaches further comprising:
transmitting, to the UAV, a location of uplink radio resources where the uplink interference occurred (In block 406, the processor may determine network condition information.  … the processor may receive a message from the communication network (e.g., from a base station) indicating network condition information of the communication network. … the message may include an indication of one or more of network congestion (including RF communication link congestion and/or backhaul congestion), frequency utilization of one or more frequencies or frequency bands used in the communication network, communication link utilization (e.g., an indication of bandwidth utilization or another metric of wireless communication resource utilization, a number of communication devices using wireless communication resources, and number of concurrent communication sessions managed by base station, or another metric communication link utilization), and a density of other wireless communication devices (e.g., a number of communication devices in communication with a base station, a number of communication devices in proximity to the base station whether in an idle state or in an active state, and the like). [¶ 0059] … the UAV may receive from the communication network a message including an indication of a level of interference caused by the UAV with the communication network. [¶ 0060]. The Examiner notes that as an unambiguous explicit definition for “location” is not found in the present disclosure, under a Broad Reasonable Interpretation (BRI) (see e.g., MPEP 2111) and consistent with the specification, location of uplink radio resources is interpreted as e.g., a physical/geo location where the occurrence of the interference occurred (e.g. within communication interference occurred (e.g., 2GHz), or e.g., a location of a particular link of the occurrence where the interference occurred (e.g., 2GHz).)

Motivation to combine the teaching of DEROSA with that of SWEET given in Claim 1 above.

Regarding Claim 11 (Original), the combination of DEROSA, SWEET, and LEFEVRE teaches the method of claim 9. 
While DEROSA does not explicitly disclose, or is not relied on to disclose, LEFEVRE further teaches wherein the resuming transmission on the uplink resource is based on expiration of a timer (the timer is stopped and restarted each time the MS sends or receives a message, for example, a whenever the MS sends or receives a TCP packet or when the MS sends a UMA keep-alive message. [¶ 0015] …  Generally when the timer expires, the terminal sends the network a keep-alive message and the timer is re-set.  In FIG. 2, the controller includes a keep-alive message module 224 that causes the wireless transceiver to transmit a keep-alive message only when the keep-alive timer expires. [¶ 0017])
Motivation to combine the teaching of DEROSA and SWEET with that of LEFEVRE given in Claim 9 above.

Regarding Claim 12 (Original), the combination of DEROSA, SWEET, and LEFEVRE teaches the method of claim 9. 
DEROSA further discloses wherein the uplink interference occurs within a shared secondary uplink radio resource (Adjustments to the flight routes and/or channel allocation instructions may be made in response to detected events and/or in response to requests from the UEs (e.g., adjustments to the flight plans).  Detected events may be, or may include, detected changes in the geographic information, such as changes in an expected interference impact of accommodating UAVs and/or other aerial devices by the network (e.g., cellular network).  An interference event may be detected when an interference impact is above a threshold.  In some cases, the interference impact may be represented in terms of noise level (e.g., in dB) per physical resource block (PRB).  By way of non-limiting example, in response to adjustments to the channel allocation instructions, a UAV may be migrated to a communication channel (e.g., also referred to as a radio channel) of a different frequency band, lower bit rate (e.g., video compression for video streaming applications), different type/category associated with a communication technology (e.g., 4G), and/or different communication technology (e.g., Universal Mobile Telecommunications Service (UMTS). [¶ 0025] … the measurement reports of a UE may include information pertaining to signal strength of downlink PRBs, and/or other signal measurements, of the UE's serving base station and neighbor base stations of the serving base station. [¶ 0056] … As an example, for the UAV 105, the aerial traffic management system 130 may determine interference impact based on information pertaining to uplink and downlink PRB signal quality, uplink and downlink PRB utilization, and/or other information of a serving base station of the UAV 105, the primary uplink radio resource, it is ambiguous as to how the secondary uplink radio resource is – or may be - distinct/different from e.g., a (albeit unclaimed) primary uplink radio resource; 2) as no explicit definition of resource is found in the present Specification, and there is no claim or requirement as what a resource is, under a Broadest Reasonable Interpretation (see e.g., MPEP 2111), resource is interpreted as including any or all of e.g., time domain resource(s), frequency domain/band/subband shared resource(s) is found in the present Specification, and there is no claim or requirement as to what a shared resource(s) entails or includes, shared resource(s) is/are interpreted as any shared resource that in some way, shape, or form are “shared.”

Regarding Claim 13 (Original), the combination of DEROSA, SWEET, and LEFEVRE teaches the method of claim 12. 
DEROSA further discloses further comprising:
selecting a different subset of the secondary uplink radio resource.(Adjustments to the flight routes and/or channel allocation instructions may be made in response to detected events and/or in response to requests from the UEs (e.g., adjustments to the flight plans).  Detected events may be, or may include, detected changes in the geographic information, such as changes in an expected interference impact of accommodating UAVs and/or other aerial devices by the network (e.g., cellular network).  An interference event may be detected when an interference impact is above a threshold.  In some cases, the interference impact may be represented in terms of noise level (e.g., in dB) per physical resource block (PRB).  By way of non-limiting example, in response to adjustments to the channel allocation instructions, a UAV may be migrated to a communication assign a different communication channel based on a detected event.  The aerial traffic management system 130 may adjust radio channel allocation instructions based on the detected event.  The adjustment to the radio channel allocation instructions and communication channel may be referred to as a communication channel modification.  The adjusted radio channel allocation instructions may include an adjustment to one or more of a frequency band allocatable to the UAV 105, a bit rate allocatable to the UAV 105, or a communication protocol for the UAV 105. [0120] …)

Regarding Claim 23 (Original), the features of Claim 23 are essentially the same as Claim 9 with the system of Claim 15 performing the Method of Claim 1 above. Therefore, Claim 23 is rejected on the same grounds and motivation as Claim 9.

Regarding Claim 24 (Original), the features of Claim 24 are essentially the same as Claim 10 with the system of Claim 15 performing the Method of Claim 1 above. Therefore, Claim 24 is rejected on the same grounds and motivation as Claim 10.

Regarding Claim 25 (Original), the features of Claim 25 are essentially the same as Claim 11 with the system of Claim 15 performing the Method of Claim 1 above. Therefore, Claim 25 is rejected on the same grounds and motivation as Claim 11.

Regarding Claim 26 (Original), the features of Claim 26 are essentially the same as Claim 12 with the system of Claim 15 performing the Method of Claim 1 above. Therefore, Claim 26 is rejected on the same grounds and motivation as Claim 12.

Regarding Claim 27 (Original), the features of Claim 27 are essentially the same as Claim 13 with the system of Claim 15 performing the Method of Claim 1 above. Therefore, Claim 27 is rejected on the same grounds and motivation as Claim 13.

Claims 14 and 28 rejected under 35 U.S.C. 103 as being unpatentable over DEROSA in view of SWEET, and U.S. Patent Publication 2009/0054020 to MASON et al. (hereinafter “MASON”).

Regarding Claim 14 (Original), the combination of DEROSA, SWEET, and LEFEVRE teaches the method of claim 13. 
The combination of DEROSA, SWEET, and LEFEVRE does not explicitly teach, or is not relied on to teach wherein the resuming transmission on the uplink resource is performed on the selected different subset of the secondary uplink radio resource
However, in the same field of endeavor, MASON teaches wherein the resuming transmission on the uplink resource is performed on the selected different subset of the secondary uplink radio resource (the transmitter starts transmitting the alternate frequency after reception of the "trigger signal", and some time later (a time span which is chosen such that the receiver most probably will have been able to receive the transmitted alternate frequency) stops transmission on the currently used frequency and resumes transmission on the alternate frequency. [¶ 0070])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of DEROSA, SWEET, and LEFEVRE with that of MASON for advantage The vehicle … will usually travel through areas with somehow different reception conditions. … the situation related to available frequencies is constantly changing over time when traveling. … one limitation is that an unlicensed transmitter is not to interfere with a broadcast of any licensed transmitter.  Therefore it is one major object of the invention to avoid the occurrence of such interferences.  (MASON: ¶ 0143)

Regarding Claim 28 (Original), the features of Claim 28 are essentially the same as Claim 14 with the system of Claim 15 performing the Method of Claim 1 above. Therefore, Claim 28 is rejected on the same grounds and motivation as Claim 14.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ERNEST G TACSIK/           Examiner, Art Unit 2644